internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-155231-02 date date x a properties b i j l m state d1 d2 d3 d4 dear this letter responds to a letter dated date and subsequent correspondence submitted on behalf of x by x’s authorized representative requesting a ruling that x’s rental income from the properties is not passive_investment_income within the meaning of sec_1362 of the internal_revenue_code plr-155231-02 facts x was incorporated under the laws of state on d1 x elected to be treated as an s_corporation effective d2 x has accumulated subchapter_c_earnings_and_profits x owns leases and manages a commercial rental properties the properties to various tenants x represents that it spends approximately b hours per year providing services with respect to the properties through x’s employees and independent contractors x provides the following services with respect to the leasing of its properties inspects the properties on a periodic basis handles tenant disputes oversees tenant improvements purchases equipment maintains common areas provides janitorial and cleaning services removes trash and hazardous materials provides security services contracts for heat water and other utilities and provides marketing and advertisement services x also handles the usual leasing and administrative functions involved in managing real_estate x received or accrued approximately i in rents and paid_or_incurred l in relevant expenses for taxable_year ending d3 for taxable_year ending d4 x received or accrued approximately j in rents and paid_or_incurred m in relevant expenses law and analysis sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 terminates whenever the corporation i has accumulated_earnings_and_profits at the close of each of three consecutive tax years and ii has gross_receipts for each of such tax years more than percent of which are passive_investment_income except as otherwise provided in sec_1362 sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation plr-155231-02 conclusion based solely on the facts submitted and representations made we conclude that the rental income x receives from the properties is not passive_investment_income under sec_1362 except for the specific ruling above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the internal_revenue_code specifically we express or imply no opinion on whether x is an s_corporation further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely yours mary beth collins senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
